Case 6:20-cv-00064-SEH Document 27 Filed 05/07/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DEAN MILLS,
Plaintiff, No. CV 20-64-H-SEH
Vs.
ORDER

XYLEM, INC.; XYLEM
DEWATERING SOLUTIONS, INC.;
and JOHN DOES 1-5,

 

DefendantS.

 

The Court has been informed that this case has been settled.

ORDERED:

1. All deadlines are VACATED.

2. The parties shall file a stipulation for dismissal and proposed order of
dismissal within 30 days of the date of this Order.

DATED this 7 “day of May, 2021.

AM E. HADDON ~
United States District fudge
